Opinion filed October 13,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00189-CV
                                                    __________
 
                                   RICKY
DAVILA, SR., Appellant
 
                                                             V.
 
                            
          SYLVIA DAVILA, Appellee
 

 
                                   On
Appeal from the 32nd District Court
 
                                                          Mitchell
County, Texas
 
                                                     Trial
Court Cause No. 15,893
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final decree of divorce signed on June 9, 2010.  Appellant, Ricky
Davila, Sr., timely filed a notice of appeal.  However, neither a clerk’s
record nor a reporter’s record has been filed, and no filing fee has been paid.
 We dismiss the appeal for want of prosecution.
            The
clerk of the trial court notified this court that appellant has neither filed a
written designation specifying the matters to be included in the clerk’s record
nor made arrangements to pay for the clerk’s record. Additionally, the court
reporter notified this court that appellant has  not made arrangements to pay
for the reporter’s record.  On August 10, 2011, the clerk of this court wrote
appellant and requested that he forward proof that he has filed a designation
of the clerk’s record and made arrangements to pay for the clerk’s record and
reporter’s record by August 19, 2011.  In the letter of August 10, 2011, the
clerk also informed appellant that the failure to provide the requested proof
by the date indicated could result in the dismissal of this appeal. 
Additionally, the clerk’s letter of August 10, 2011, informed appellant that
the failure to pay the required filing fee by August 19, 2011, could result in
the dismissal of this appeal.  Appellant has not responded to the clerk’s letter
of August 10, 2011.
The
failure to file the clerk’s record and reporter’s record and to pay the
required filing fee appears to be due to appellant’s acts and omissions. Therefore,
pursuant to Tex. R. App. P. 37.3(b)
and 42.3(b), the appeal is dismissed for want of prosecution.
 
                                                                                                PER
CURIAM
 
 
October 13, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.